DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In view of the Appeal Brief filed on 04/25/22, PROSECUTION IS HEREBY REOPENED. New ground of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643                                                                                                                                                                                             

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-12, 14-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harper et al. (hereinafter “Harper”, US Pat No. 9,769,769).
As per claims 1, Harper disclose a method comprising the steps of identifying a voltage standing-wave ratio, VSWR, for a voltage provided by a power amplifier to an antenna (see at least fig. 1, a plurality of detuning monitor 118, 120, 12, and 124 is coupled between the transmitting antenna and the RF transmitter (the transmitter inherently comprising a power amplifier), wherein the detuning monitor is used to monitor the voltage standing wave ratio (VSWR) between the input and output of the detuning monitor, referred to as the input-output VSWR. Generally, the VSWR represents the voltage ratio between a maximum standing wave amplitude at one node to the minimum standing wave amplitude at another node. As such, the detuning monitor circuit 118 detects changes in the VSWR between an input node (e.g., from an input node coupled to the transmitter 112) and an output node (e.g., an output node coupled to the antenna 106, see col. 2/ln.38-49); and adjusting the power amplifier in response to the VSWR indicating a human body presence in near field proximity to the antenna (Harper disclose that a difference between the baseline VSWR and continuously or periodically measured VSWR values can be tested by a proximity detector, 126, 128, 130, or 132) to determine whether the difference fails to satisfy a predetermined acceptable VSWR condition. Using an example antenna subsystem 133 including the detuning monitor circuit 120, the antenna 102, the proximity detector circuit 128, and the RF transmitter 104, failure to satisfy the predetermined acceptable VSWR condition, relative to the baseline VSWR, indicates an unacceptable proximity 134 of the conductive body 110 to the antenna 102. When the proximity detector circuit 128 detects this state, the proximity detector circuit 128 adjusts the transmission power from the corresponding transmitter 104 to satisfy SAR constraints (e.g., reducing the transmission power while the predetermined acceptable VSWR condition is not satisfied see col. 2/ln. 53-col. 3/ln. 2). Furthermore, Harper disclosed the control unit may provide control signals to the proximity detector circuit 128 to communicate when the proximity detector circuit 128 shall take a proximity measurement and by how much the transmission power shall be decreased in response to a non-compliant SAR condition (see col. 3/ln. 10-14).
As per claims 2, 12, and 15, Harper disclosed detecting a reflected signal on a signal path between the power amplifier and the antenna; and identifying the VSWR based on the reflected signal (see col. 5/ln. 26-35, the reflected signal from the RF antenna 304 is received at port 2 and passed through port 3 to the proximity detector 308, providing a signal indicative of the output transmission characteristics of the VSWR measured by the proximity sensor 308. Proximity of a conductive body 301 may be indicated by changes in reflection of the transmitted signal via coupling with the conductive body 301 moving into proximity of the RF transmitting antenna 304).
As per claims 5 and 18, Harper disclose reducing a power output of the power amplifier in response to the VSWR exceeding a threshold (see col. 2/ln. 61-col. 3/ln. 2, failure to satisfy the predetermined acceptable VSWR condition, relative to the baseline
VSWR, indicates an unacceptable proximity 134 of the conductive body 110 to
the antenna 102. When the proximity detector circuit 128 detects this state, the
proximity detector circuit 128 adjusts the transmission power from the corresponding transmitter 104 to satisfy SAR constraints, e.g., reducing the transmission power while the predetermined acceptable VSWR condition is not satisfied).
As per claims 6 and 19, Harper disclose the VSWR threshold is a programmable value (see col. 3/ln. 28-31).
As per claim 7, Harper disclose reducing a power output of the power amplifier by an adjustment amount, the adjustment amount based on the VSWR (see col. 2/ln. 64-67, the proximity detector circuit 128 adjusts the transmission power from the
corresponding transmitter 104 to satisfy SAR constraints. See col. 3/ln. 10-14, The control unit may provide control signals to the proximity detector circuit 128 to communicate when the proximity detector circuit 128 shall take a proximity measurement and by how much the transmission power shall be decreased in response to a non-compliant SAR condition).
	As per claim 8, see rejection above in claim 1.
As per claim 9, as rejected above in claims 1-2, Harper disclosed adjusting a power supplied to the power amplifier by a first amount in response to identifying the proximity is within a first threshold; and adjusting the power supplied the power amplifier by a second amount in response to identifying the proximity is within a second threshold.
As per claim 10, Harper disclose adjusting a power supplied to the power amplifier to a pre-calibrated level in response to identifying the proximity is within a threshold (see col. 6/ln. 31-48, wherein such testing and/or experiments of transmission signals for acceptable conditions/values are stored in an accessible table format).
As per claims 11, Harper disclose the proximity threshold is a programmable value (see col. 3/ln. 28-31 and col. 6/ln. 31-48).
As per claim 14, see rejection above in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (hereinafter “Harper”, US Pat No. 9,769,769) and  in view of Forrester et al. (hereinafter “Forrester”, US Pat No. 7,071,776).
As per claims 3, 13, and 16, Harper disclosed identifying a reflection coefficient based on the reflected signal and a signal transmitted to the antenna along the signal path; and identifying the VSWR based on the reflection coefficient (see col. 5/ln. 26-35, the reflected signal from the RF antenna 304 is received at port 2 and passed through port 3 to the proximity detector 308, providing a signal indicative of the output transmission characteristics of the VSWR measured by the proximity sensor 308. Proximity of a conductive body 301 may be indicated by changes in reflection of the transmitted signal via coupling with the conductive body 301 moving into proximity of the RF transmitting antenna 304) but does not explicitly disclosed identifying a reflection coefficient based on the reflected signal and identifying the VSWR based on the reflection coefficient. However, Forrester disclosed such teaching of identifying a reflection coefficient and identifying the VSWR based on the reflection coefficient (see col. 4/ln. 53-col. 5/ln. 26). Therefore, it would have been obvious to one of ordinary skill in art at the time of invention for the RF power control via VSWR detection for wireless device of Harper to incorporate such Forrester’s teaching in order to accurately adjust the gain of the transmission power.
As per claims 4 and 17, as rejected above in claim 3, Harper disclosed detecting the reflected signal at a directional coupler (see fig. 2, 210, col. 4/ln. 36-55) in the signal path, and using an RF detector to rectify the reflected signal.
As per claim 20, Harper do not specifically disclose reducing a power output of the power amplifier by an adjustment amount, the adjustment amount based on the magnitude of RF reflections from the antenna. However, Forrester disclosed such teaching (see col. 17/ln. 21-29). Therefore, f would have been obvious ta one of ordinary skill in the art at the lime of invention for the RF power control via VSWR detection for wireless device of Harper to incorporate Forrester’s teaching in order to maximize energy transmitted by the antenna.

Response to Amendment
Applicant's request for reconsideration with respect to claims 1, 8, and 14 of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Therefore, a new Non-Final rejection is issued.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

October 18, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643